Exhibit 10.60
Execution Copy
TEXAS EMERGING TECHNOLOGY FUND
AWARD AND SECURITY AGREEMENT
BETWEEN THE STATE OF TEXAS
AND
1ST DETECT CORPORATION
THIS TEXAS EMERGING TECHNOLOGY FUND AWARD AND SECURITY AGREEMENT (this
“Agreement”) shall be effective as of the last date of execution hereof by the
parties hereto, as reflected on the signature page hereto (the “Effective
Date”), and is by and between the State of Texas, acting by and through the
Office of the Governor Economic Development and Tourism (the “OOGEDT”) and 1st
Detect Corporation, a Delaware corporation (the “Company”).
RECITALS
A. Pursuant to Texas Government Code Chapter 490, the State of Texas has
allocated $300 million, to be used with the express written approval of the
Governor, Lieutenant Governor, and Speaker of the House of Representatives to
develop and diversify the economy of the State of Texas by expediting innovation
and commercialization of research; attracting, creating, or expanding private
sector entities that will promote a substantial increase in high-quality jobs;
and increasing higher education applied technology research capabilities.
B. Article III, Section 52-a of the Texas Constitution expressly authorizes the
State of Texas to use public funds for the public purposes of development and
diversification of the economy of the State of Texas, the elimination of
unemployment or underemployment in the State of Texas, or the development of
commerce in the State of Texas.
C. The Governor, Lieutenant Governor, and Speaker have each approved the Award
(as defined below) from the Emerging Technology Fund to the Company, as
evidenced in the letter attached as Exhibit A hereto.
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
D. To ensure that the benefits the OOGEDT provides under this Agreement are
utilized in a manner consistent with Article III, Section 52-a of the Texas
Constitution, and other applicable laws, the Company has agreed to comply with
certain conditions and deliver certain performance, in exchange for receiving
the benefits associated with the Award to the Company.
E. The Company and the OOGEDT desire to set forth herein the provisions relating
to the awarding of such monies and the disbursement thereof to the Company.
IN CONSIDERATION of the Award and the premises, covenants, agreements and
provisions contained in this Agreement, the parties to this Agreement, intending
to be legally bound, agree as follows:
Article I
DEFINITIONS
Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set out respectively after each such term (the meanings to be
equally applicable to both the singular and plural forms of the terms defined),
unless the context specifically indicates otherwise:

  A.  
“Additional Amount” — has the meaning set forth in Section 3.03.
    B.  
“Agreement” — has the meaning set forth in the preamble.
    C.  
“Application” — has the meaning set forth in Section 2.02.
    D.  
“Award” — means an award of monies from the OOGEDT to the Company in an amount
equal to the sum of the Initial Amount plus the Additional Amount that may be
disbursed pursuant to the terms and conditions of this Agreement.
    E.  
“Collateral” — has the meaning set forth in Section 4.01.
    F.  
“Common Stock” — has the meaning set forth in the Unit.
    G.  
“Company” — has the meaning set forth in the preamble.
    H.  
“Company Affiliate” means a person who or that directly, or indirectly through
one or more intermediaries, controls the Company or is controlled by, or is
under common control with, such a person.
    I.  
“Company Associate” means, as of any particular date, a current shareholder of
the Company (including a holder of common stock, preferred stock or other
capital stock of the Company), a current debtholder of the Company, and a
current holder of convertible securities or holder of any right to purchase or
acquire any capital stock of the Company.
    J.  
“Compliance Verification” — has the meaning set forth in Section 5.05.

Texas Emerging Technology Fund Award and Security Agreement

 

- 2 -



--------------------------------------------------------------------------------



 



Execution Copy

  K.  
“Effective Date” — has the meaning set forth in the preamble.
    L.  
“Event of Default” — has the meaning set forth in Section 2.07.
    M.  
“GAAP” — has the meaning set forth in Section 1.01(U)(vi).
    N.  
“Initial Amount” — has the meaning set forth in Section 3.02.
    O.  
“Lien” — means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, assignment, charge, deposit arrangement, encumbrance, easement,
lien (statutory or other), security interest or other security arrangement
relating to such asset and any other preference, priority or preferential
arrangement of any kind or nature whatsoever relating to such asset.
    P.  
“Note” — has the meaning set forth in Section 3.04(B).
    Q.  
“Office of the Governor Economic Development and Tourism” — means the Economic
Development and Tourism Division within the Office of the Governor, and any
designated representatives thereof.
    R.  
“OOGEDT” — has the meaning set forth in the preamble.
    S.  
“Opinion Letter” — has the meaning set forth in Section 3.04(C).
    T.  
“Permitted Liens” — means, with respect to any Person, any of the following:

  (i)  
Liens (1) with respect to the payment of taxes, fees, assessments or other
governmental charges or levies or (2) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (1) and (2) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person;
    (ii)  
Liens of a collection bank on items in the course of collection arising under
Section 4.208 of the Texas UCC or any similar section under the Uniform
Commercial Code of any other applicable state;
    (iii)  
Liens, pledges or cash deposits made in the ordinary course of business (1) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (2) to secure
the performance of bids, tenders, leases, sales or other trade contracts (other
than for the repayment of borrowed money) or (3) made in lieu of, or to secure
the performance of, surety, customs, reclamation or performance bonds (in each
case not related to judgments or litigation);

Texas Emerging Technology Fund Award and Security Agreement

 

- 3 -



--------------------------------------------------------------------------------



 



Execution Copy

  (iv)  
judgment liens (not including those for the payment of taxes, assessments or
other governmental charges covered in (i) above) securing judgments and other
proceedings not greater than $25,000 and pledges or cash deposits made in lieu
of, or to secure the performance of, judgment or appeal bonds in respect of such
judgments and proceedings;
    (v)  
Liens (1) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances, restrictions or limitations on the use of real property or
(2) consisting of leases, licenses or subleases granted by a lessor, licensor,
sublessor or sublicensor on its property (in each case other than capital
leases) otherwise permitted hereunder that, for each of the Liens in clauses (1)
and (2) above, do not, in the aggregate, materially (x) impair the value or
marketability of such real property or (y) interfere with the ordinary conduct
of the business conducted and proposed to be conducted at such real property;
    (vi)  
Liens of landlords and mortgagees of landlords (1) arising by statute or under
any lease or related contractual obligation entered into in the ordinary course
of business, (2) on fixtures and movable tangible property located on the real
property leased or subleased from such landlord, (3) for amounts not yet due or
that are being contested in good faith by appropriate proceedings diligently
conducted and (4) for which adequate reserves or other appropriate provisions
are maintained on the books of such Person to the extent required by generally
accepted accounting principals (“GAAP”);
    (vii)  
Liens arising by virtue of any statutory or common law provisions relating to
banker’s Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary or financial institution;
and
    (viii)  
the title and interest of a lessor, sublessor, licensor or sublicensor in and to
personal property leased, subleased, licensed or sublicensed, in each case
extending only to such personal property and any Liens arising from UCC
Financing Statements filed in connection therewith.

  U.  
“Person” — means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or governmental agency or body.
    V.  
“Qualifying Liquidation Event” means (a) the sale, conveyance, or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries (taken as a whole) to persons who are not then Company Associates
(as hereinafter defined) or Company Affiliates (as hereinafter defined), or
(b) the sale of the Company’s then-outstanding equity securities by the
Company’s stockholders or the Company’s merger into or consolidation with any
other entity, in each such case, in which more than fifty percent (50%) of the
voting power of the Company is transferred to persons who are not then Company
Associates or Company Affiliates.

Texas Emerging Technology Fund Award and Security Agreement

 

- 4 -



--------------------------------------------------------------------------------



 



Execution Copy

  W.  
“Right to Purchase” — has the meaning set forth in Section 3.04(B).
    X.  
“SEC” — means the United States Securities and Exchange Commission.
    Y.  
“Secured Obligations” — means all obligations of the Company and its successors
and assigns now or hereafter existing under this Agreement and the Unit
(including the Note), whether (i) for the prompt payment when due, whether at
stated maturity or otherwise) of principal, interest, costs, fees, expenses or
otherwise (including the payment of amounts which would become due but for the
operation of the automatic stay under Section 362 of the United States
Bankruptcy Code, 11 U.S.C. § 362), and/or (ii) for the prompt performance or
payment when due of any other obligation of the Company and its successors and
assigns to the OOGEDT, now or hereafter owing, whether direct or indirect,
primary or secondary, fixed or contingent, joint or several, regardless of how
created, evidenced or arising.
    Z.  
“Security Term” — means the period commencing on the date of the disbursement of
the Initial Amount and ending on the earliest of the date on which (i) the
Company has paid all principal and interest due under the Note pursuant to the
terms of this Agreement and the Unit; (ii) the OOGEDT has fully exercised the
Right to Purchase under the Unit; and (iii) the OOGEDT’s Right to Purchase
expires pursuant to the terms of the Unit.
    AA.  
“Texas Emerging Technology Fund” — means the “fund” as defined under the
Chapter 490 of the Texas Government Code.
    BB.  
“Texas UCC” — means the Uniform Commercial Code as from time to time in effect
in the State of Texas.
    CC.  
“Unit” — has the meaning set forth in Section 3.04(B).
    DD.  
“Unit Amendment” — has the meaning set forth in Section 3.02.
    EE.  
The following terms have the meanings given to them in the Texas UCC and terms
used herein without definition that are defined in the Texas UCC have the
meanings given to them in the Texas UCC (such meanings to be equally applicable
to both the singular and plural forms of the terms defined): “account”, “account
debtor”, “as-extracted collateral”, “certificated security”, “chattel paper”,
“commercial tort claim”, “commodity contract”, “deposit account”, “electronic
chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”,
“investment property”, “letter-of-credit right”, “proceeds”, “record”,
“securities account”, “security”, “supporting obligation” and “tangible chattel
paper”.

Texas Emerging Technology Fund Award and Security Agreement

 

- 5 -



--------------------------------------------------------------------------------



 



Execution Copy
Article II
AWARD
Section 2.01 Award of Monies. The OOGEDT shall issue the Award to the Company
and disburse the proceeds in accordance with the conditions subsequent to its
retention contained herein and the other provisions of this Agreement.
Section 2.02 Use of Award Proceeds. The Company shall use the Award to expedite
commercialization that is intended to lead to an increase in high-quality jobs
in the State of Texas by adding the Award to its working capital and using the
Award in the development of its business, through acquisition of capital assets
and/or reasonable and appropriate business expenses only in furtherance of the
commercialization of miniaturized chemical detectors as described in the
application previously submitted by the Company the OOGEDT (the “Application”).
Notwithstanding the foregoing, the Award shall not be used for repayment of
debt, in any form, including but not limited to (i) repayment to any members of
the Company’s board of directors, its officers, its investors, its shareholders
or any other affiliates of the Company, (ii) any restructuring of any existing
debt (other than repayment of the Note pursuant to the terms of this Agreement
and the terms of the Unit, and other than accounts payable (excluding capital
leases) incurred in the ordinary course of business upon customary industry
terms) or (iii) payment on any capital leases.
Section 2.03 Commercialization Milestones. The Company commits to using all of
its reasonable efforts to meet the commercialization milestones attached as
Exhibit C hereto as promptly as practicable. Promptly following the attainment
of any such milestone, the Company shall provide the OOGEDT with sufficient
evidence, to the satisfaction of the OOGEDT, that the milestones have been met
by the date listed for each milestone.
Section 2.04 Guarantee of Commercialization or Manufacturing/Principal Place of
Business. The Company agrees that a substantial percentage of any new or
expanded commercialization or manufacturing of any real or intellectual product
by the Company resulting from the Award shall be established in the State of
Texas. New or expanded commercialization may include, but shall not be limited
to, the occurrence of the following in the State of Texas: employment, capital
investment, intellectual property development, manufacturing production,
business expansion, and university collaboration. Further, the Company agrees
that it shall maintain its principal place of business and its principal
executive offices headquartered in the State of Texas throughout the term of
this Agreement.
Section 2.05 Use and Retention of Texas Suppliers. The Company shall use
reasonable efforts to use qualified Texas-based suppliers to provide products
and services under this Agreement; provided, however, that the Company may in
its sole discretion select suppliers and contractors based on program needs,
scientific criteria, and industry standards.
Texas Emerging Technology Fund Award and Security Agreement

 

- 6 -



--------------------------------------------------------------------------------



 



Execution Copy
Section 2.06 Company Representations, Warranties and Covenants. Without limiting
the covenants, representations and warranties provided in other sections of this
Agreement, including without limitation those provided under Article IV hereof,
the Company further covenants with, and represents and warrants to the OOGEDT as
of the Effective Date as follows:
A. The Company has all necessary corporate and legal authority to enter into,
execute, and deliver this Agreement, the Unit and all other documents referred
to herein, and it has taken all actions necessary to duly execute and deliver
all such agreements, instruments and documents.
B. The Company shall comply with all of the terms, conditions, provisions,
covenants, requirements, and warranties in this Agreement and all other
documents referred to herein.
C. The Company has made no material false statement or misstatement of fact in
connection with its receipt of the Award, and all of the information it
previously submitted to the OOGEDT or which it shall submit to the OOGEDT in the
future relating to the Award or the disbursement of any of the Award is and
shall be true and correct as of the date such information is submitted to the
OOGEDT.
D. The Company is not in violation of any provisions of its certificate of
formation or bylaws (or other charter documents) or of the laws of the State of
Texas, the laws of the state in which it was formed or any other federal, state
or local statutes, laws, ordinances and regulations applicable to the Company
and its business, and there are no actions, suits, or proceedings pending, or to
its knowledge threatened, before any judicial body or governmental authority
against or affecting it, other than those specifically disclosed in the
Application, and it is not in default with respect to any order, writ,
injunction, decree, or demand of any court or any governmental authority which
would impair its ability to enter into this Agreement, execute and issue the
Unit, or perform any of its obligations hereunder or thereunder or as required
by the transactions contemplated hereby.
E. Neither the execution and delivery of this Agreement, or any document
referred to herein, nor compliance with any of the terms, conditions,
requirements, or provisions contained in this Agreement or any documents
referred to herein is prevented by, constitutes a breach of, or shall result in
a breach of, any term, condition, or provision of any agreement or document to
which the Company is now a party or by which it is bound.
F. The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and any other
jurisdiction in which it is qualified to transact business as a foreign
corporation, and has provided the OOGEDT sufficient evidence of such, and
certifies that it owes no delinquent taxes to any taxing entity of the State of
Texas as of the Effective Date.
G. Except as set forth on Schedule 2.06(G), the Company, directly or indirectly,
owns and has good title to or, in the case of leased or licensed property and
assets, has valid leasehold or license interests in, all property and assets
necessary for the conduct of the Company’s business, in each case free and clear
of all Liens and other encumbrances other than Permitted Liens.
Texas Emerging Technology Fund Award and Security Agreement

 

- 7 -



--------------------------------------------------------------------------------



 



Execution Copy
H. Except as set forth on Schedule 2.06(H), there are no existing or
contemplated transactions of a material nature involving the Company by and
between the members of the Company’s board of directors, its officers, and/or
its investors, shareholders or other affiliates of the Company.
I. The Company is not reasonably susceptible, and shall not in the future be
reasonably susceptible, of being substantively consolidated with another Person
in the context of bankruptcy or insolvency proceedings.
J. The Company has no subsidiaries as of the Effective Date and the Company
hereby covenants and agrees that it shall not, without the prior written consent
of the OOGEDT (such consent to be granted or withheld in the sole discretion of
the OOGEDT), create or acquire any subsidiary during the Security Term. If the
OOGEDT shall consent to the formation or acquisition of a subsidiary (in its
sole discretion), the Company shall provide the OOGEDT with a written supplement
to Schedule 2.06(J) to this Agreement providing in reasonable detail the
following information regarding such subsidiary: (i) its name, (ii) its
jurisdiction of formation and (iii) the shares of capital stock (number of
shares and percentage) of such subsidiary that are beneficially owned, directly
or indirectly, by the Company. The Company shall promptly provide the OOGEDT
with an amended Schedule 2.06(J) to reflect any change with respect to any such
subsidiary that occurs during the Security Term.
K. The Company’s jurisdiction of formation, legal name and organizational
identification number, if any, and the location of the Company’s chief executive
office or sole place of business, in each case as of the Effective Date, are
specified on Schedule 2.06(K), and such Schedule 2.06(K) also lists any
jurisdictions of incorporation, legal names and locations of the Company’s chief
executive office or sole place of business for the five (5) years preceding the
Effective Date. The Company hereby covenants and agrees that it shall not change
its jurisdiction of formation, legal name, organizational identification number
(if any) or the location of the Company’s chief executive office or sole place
of business without first providing the OOGEDT with thirty (30) days prior
written notice of the same, and then only in accordance with the other terms and
conditions of this Agreement.
L. The Company shall furnish a certificate executed by the Chief Executive
Officer or Chief Financial Officer of the Company on behalf of the Company
certifying that the representations and warranties made by Company in this
Section 2.06 (as modified by the disclosure in any schedule or exhibit hereto)
shall be true and correct in all material respects as of the Effective Date.
Texas Emerging Technology Fund Award and Security Agreement

 

- 8 -



--------------------------------------------------------------------------------



 



Execution Copy
Section 2.07 Event(s) of Default. The following events shall, unless waived in
writing by the OOGEDT, constitute an event of default (each, an “Event of
Default”) under this Agreement upon the OOGEDT giving the Company thirty
(30) days written notice of such event, and the Company’s failure to cure such
event during such thirty (30) day time period for those Events of Default that
can be cured within thirty (30) days or within whatever time period is needed to
cure those Events of Default that cannot be cured within thirty (30) days as
long as the Company is using its best efforts to cure and is making reasonable
progress in curing such Events of Default; provided, however, that in no event
shall the time period to cure any Event of Default exceed three (3) months;
provided, further, that notwithstanding the foregoing, any of the following
events that cannot be cured shall, unless waived in writing by the OOGEDT,
constitute an Event of Default under this Agreement immediately upon the OOGEDT
giving the Company written notice of such event:
A. The Company’s failure, for any reason, to commercialize miniaturized chemical
detectors as described in the Application, including but not limited to an
inability to continue business operations for any reason.
B. The Company’s failure to maintain its principal place of business or its
principal executive offices headquartered in the State of Texas throughout the
term of this Agreement (other than in connection with the consummation of a bona
fide Qualifying Liquidation Event).
C. The Company or any business, branch, division, or department of the Company
being convicted of a violation under Section 1324a(f) of the Immigrant and
Nationality Act, 8 U.S.C. § 1324a(f).
D. Except for the Company’s failure to maintain its principal place of business
or its principal executive offices headquartered in the State of Texas
throughout the term of this Agreement (other than in connection with the
consummation of a bona fide Qualifying Liquidation Event), which shall solely be
governed by Section 2.07(B), the Company’s failure to fully comply with any
provision, term, condition or covenant contained in this Agreement, the Unit,
the Application, or any other document referred to herein.
E. Except for the Company’s failure to maintain its principal place of business
or its principal executive offices headquartered in the State of Texas
throughout the term of this Agreement (other than in connection with the
consummation of a bona fide Qualifying Liquidation Event), which shall solely be
governed by Section 2.07(B), if any representation, covenant, or warranty made
by the Company herein, or in the Application for funding, in any other document
furnished by Company pursuant to this Agreement, or in order to induce the
OOGEDT to disburse any of the Award, shall prove to have been untrue or
incorrect in any material respect or materially misleading as of the time such
representation, covenant or warranty was made.
Section 2.08 Remedies. Subject to the notice and cure provisions in Section 2.07
hereof, upon the occurrence of an Event of Default and at any time thereafter
until such Event of Default is cured to the satisfaction of the OOGEDT, the
OOGEDT may enforce any or all of the following remedies (such rights and
remedies being in addition to and not in lieu of any rights or remedies set
forth in Section 4.10 below).
A. Notwithstanding anything in the Fund Agreement or the Unit to the contrary,
the OOGEDT, in its sole discretion, may, as its sole remedy with respect to an
Event of Default under Section 2.07(b), require repayment of the full
outstanding amount of the Award disbursed to the Company at such time of such
Event of Default be repaid with interest pursuant to the terms of the Note, but
in no event shall the OOGEDT have the right to exercise such remedy (or
otherwise make a claim for damages based upon the outstanding amount of the
Award rather than on the amount of the damages themselves) with respect to any
other Event of Default under Section 2.07.
Texas Emerging Technology Fund Award and Security Agreement

 

- 9 -



--------------------------------------------------------------------------------



 



Execution Copy
B. If the Company fails to repay the full amount under the Note as specified in
Section 2.08(A) hereof within thirty (30) days of demand by the OOGEDT, then
such amount may, unless precluded by law, be taken from or off-set against any
aids or other monies that the Company is otherwise entitled to receive from the
State of Texas.
C. Unless otherwise limited herein, the OOGEDT may enforce any additional
remedies it has in law or equity.
D. Unless otherwise limited herein, the rights and remedies herein specified are
cumulative and not exclusive of any rights or remedies that the OOGEDT would
otherwise possess.
Section 2.09 Notification of Event of Default. The Company shall notify the
OOGEDT in writing, as soon as possible and in any event within five (5) days
after its executive officers have obtained knowledge of the occurrence of each
Event of Default or any condition, occurrence or event which, after notice or
lapse of time or both, would constitute an Event of Default. The Company shall
include a statement setting forth details of each Event of Default or condition,
occurrence or event which, after notice or lapse of time or both, would
constitute an Event of Default, and the action which the Company proposes to
take with respect thereto.
Section 2.10 Termination/Modification of Award. If the Company does not meet all
conditions precedent in Section 3.04 below to the satisfaction of the OOGEDT,
and does not request in writing the first disbursement in Section 3.02 by the
date that is three (3) months after the Effective Date, then the OOGEDT’s
obligation to disburse any of the Award shall terminate as of such day, and this
Agreement shall become null and void. If the Company does not request in writing
the second disbursement in Section 3.03 by the date that is nine (9) months
after the Effective Date, then the OOGEDT’s obligation to disburse any portion
of the Additional Amount shall terminate as of such date and the OOGEDT shall
have no further obligations to provide any additional funding of the Award and,
if the OOGEDT does not terminate this Agreement, this Agreement shall remain in
full force and effect but shall be modified and amended to reflect the amount of
the Award that was actually disbursed as of such date.
Texas Emerging Technology Fund Award and Security Agreement

 

- 10 -



--------------------------------------------------------------------------------



 



Execution Copy
Section 2.11 Effect of Event of Default/Termination. If an Event of Default
occurs and the Company is required to and does repay the amount specified in
Section 2.08(A) to the OOGEDT under the Note, then this Agreement shall
automatically terminate as of the date full repayment of the Note is received by
the OOGEDT. Further, in any event OOGEDT may terminate this Agreement at any
time following an Event of Default following the opportunity to cure as provided
by Section 2.07.
Section 2.12 Right to Notice of Intellectual Property and/or Business Status.
Upon any business dissolution, sale, merger, liquidation of assets, bankruptcy
of the Company or the occurrence of any material adverse effect regarding the
Company or its business (or the existence of facts that would reasonably be
expected to result in a material adverse effect regarding the Company or its
business), the Company shall provide the OOGEDT with full business information
as necessary to fully inform the OOGEDT, and provide an opportunity to
participate in assisting the Company in finding other avenues for fully
developing and using the Company’s intellectual property if appropriate.
However, the Company shall not be obligated to provide any information that it
reasonably considers in good faith to constitute a trade secret or other
confidential information under this Section 2.12.
Section 2.13 Right to Terminate upon Repayment. Unless terminated earlier
pursuant to Section 5.01(B), the Company may at any time following eighteen
(18) months after the Effective Date, terminate this Agreement and be released
from its obligations hereunder by paying the OOGEDT an amount equal to the full
amount of the principal and interest (and any other amounts) due under the Note
pursuant to the terms of the Unit.
Section 2.14 Survival of Right to Purchase. Anything herein to the contrary
notwithstanding, the Unit and the Right to Purchase under the Unit shall survive
any termination of this Agreement and any repayment of the Note in accordance
with the terms of the Unit.
Article III
DISBURSEMENT OF AWARD PROCEEDS
Section 3.01 Disbursement of Award. OOGEDT shall disburse the Award to the
Company in accordance with Sections 3.02 and 3.03 below, and only after all
conditions precedent have been complied with to the satisfaction of the OOGEDT
in Section 3.04 below. Under no circumstance shall the OOGEDT be required to
disburse funds in excess of the amount requested by the Company under the
provisions contained in Sections 3.02 and 3.03 below, and the Company may not
request less than the full amount of each disbursement outlined in Sections 3.02
and 3.03 below.
Section 3.02 Initial Disbursement. The OOGEDT shall disburse to the Company the
initial disbursement of the Award in the amount of Nine Hundred Thousand Dollars
($900,000) (the “Initial Amount”) as soon as practicable following the Effective
Date provided that all other requirements prior to receiving any disbursements
pursuant to this Agreement have been satisfied.
Section 3.03 Second Disbursement. Provided that all other requirements prior to
receiving any disbursements pursuant to this Agreement have been satisfied, the
OOGEDT shall disburse to the Company the second half of Award disbursement in
the amount of Nine Hundred Thousand Dollars ($900,000) (the “Additional Amount”)
seven (7) months after the Effective Date, unless the Company demonstrates to
the OOGEDT’s satisfaction that the disbursement of the Additional Amount should
occur sooner based on significant completion of the commercialization milestones
set forth on Exhibit C hereto. However, in no event shall the disbursement of
the Additional Amount occur sooner than four (4) months after the Effective
Date.
Texas Emerging Technology Fund Award and Security Agreement

 

- 11 -



--------------------------------------------------------------------------------



 



Execution Copy
Section 3.04 Conditions Precedent to Disbursement of Award. All of the following
conditions precedent shall be met to the reasonable satisfaction of the OOGEDT
prior to any disbursement of the Award:
A. Prior to the Company receiving a disbursement outlined in Sections 3.02 or
3.03 above, the OOGEDT shall have received a written request for disbursement of
the Award.
B. Prior to the disbursement of the Initial Amount, the OOGEDT shall have
received evidence, in form and substance acceptable to the OOGEDT, showing that
the Company has issued the OOGEDT a duly executed Investment Unit in the form
attached hereto as Exhibit B (the “Unit”) providing OOGEDT with (i) a promissory
note pursuant to which the Company promises to repay the OOGEDT, in accordance
with the terms of this Agreement and the Unit, the full amount of the Award
disbursed prior to the “First Qualifying Financing Transaction” (as defined in
the Unit) with interest (the “Note”) and (ii) a right to acquire (the “Right to
Purchase”) shares of the Company’s capital stock that shall as of the date of
the disbursement of the Initial Amount represent 64.29% of the Common Stock as
determined on a fully diluted basis (for purposes of this clause (ii) only, such
percentage assumes that the total number of shares of capital stock represented
by the Right to Purchase under the Unit as of the date of the disbursement of
the Initial Amount equals 18,000 shares of Common Stock). Notwithstanding the
preceding clause (ii), the number and type of shares represented by the Right to
Purchase under the Unit at any given time is determined pursuant to the terms of
the Unit.
C. Prior to the disbursement of the Initial Amount, the OOGEDT shall have
received an outside counsel opinion letter provided by Company’s counsel (the
“Opinion Letter”). The Opinion Letter shall provide that the Company is in
compliance with the following:

  1.  
The Company is a corporation validly existing and in good standing under the
laws of its state of incorporation.
    2.  
The Company has the requisite corporate power and authority to own, operate and
lease its properties and to carry on its business as presently conducted.
    3.  
The Company is duly qualified to transact business (as either a domestic
corporation or a foreign corporation) in the State of Texas.
    4.  
The Company has the corporate power to enter into this Agreement and to issue
the Unit and the securities issuable upon exercise of the Right to Purchase
under the Unit.
    5.  
All issued and outstanding equity securities of the Company have been duly
authorized and validly issued and are fully-paid and non-assessable.
    6.  
The execution and delivery of the Award and Security Agreement and the
Investment Unit does not violate the Company’s certificate of formation and
bylaws (or other similar governing documents) or any of the material agreements
specifically identified in the opinion as “Reviewed Agreements.”
    7.  
Assuming timely filing of all relevant federal and state securities filings
necessary to perfect any relevant registration exemptions, the issuance of the
Unit and the equity securities issuable upon exercise of the Right to Purchase
under the Unit do not require registration under applicable state and federal
securities laws and regulations.

Texas Emerging Technology Fund Award and Security Agreement

 

- 12 -



--------------------------------------------------------------------------------



 



Execution Copy
D. No Event of Default under this Agreement or event which would constitute an
Event of Default but for the requirement that notice be given or that a period
of grace or time elapse shall have occurred and be continuing.
E. The Company has supplied to the OOGEDT all other documentation that the
OOGEDT may reasonably require.
F. If the “First Qualifying Financing Transaction” (as defined in the Unit)
occurs prior to the disbursement of the Additional Amount, then prior to the
disbursement of the Additional Amount, the Company shall:

  (i)  
Prepare for execution by the parties an amendment to the Unit in the form
attached hereto as Exhibit D (the “Unit Amendment”) reflecting the Additional
Amount;
    (ii)  
furnish the OOGEDT with a statement containing the information required in
Section 3.04(B)(ii) above with respect to the percentage as of the date of the
disbursement of the Additional Amount of the Common Stock that the amended Right
to Purchase represents as determined on a fully diluted basis; and
    (iii)  
furnish the OOGEDT with a certificate executed by the Chief Executive Officer or
Chief Financial Officer of the Company on behalf of the Company certifying, as
of the date of the disbursement of the Additional Amount, that (1) the
percentage set forth in the statement provided pursuant to Section 3.04(F)(ii)
above is true and correct and (2) the representations and warranties made by the
Company in Section 2.06 (as modified in any schedule or exhibit hereto) are true
and correct in all material respects.

Except as context requires otherwise in this Section 3.04, after the issuance of
any Additional Unit, each reference in this Agreement to the “Unit” shall be
deemed to include the Unit (as amended by any Unit Amendments), each reference
to the “Note” shall be deemed to include the Note (as amended by any Unit
Amendments), and each reference to the “Right to Purchase” shall be deemed to
include the Right to Purchase (as amended by any Unit Amendments). Prior to any
disbursement of any Additional Amount for which the execution of a Unit
Amendment is required, the Company agrees to execute and deliver such further
instruments and take such further actions as the OOGEDT may reasonably request
in order to carry out the intent of this Section 3.04(F).
Texas Emerging Technology Fund Award and Security Agreement

 

- 13 -



--------------------------------------------------------------------------------



 



Execution Copy
Article IV
MISCELLANEOUS
Section 5.01 Term of Agreement. Unless terminated earlier pursuant to the terms
of this Agreement, except for Section 5.18 hereof and the Unit which shall
survive any termination of this Agreement, this Agreement shall terminate on the
earlier of (A) the date ten (10) years after the Effective Date and (B) the date
of consummation of a bona fide Qualifying Liquidation Event.
Section 5.02 Record Keeping and Reporting. The Company shall maintain or cause
to be maintained books, records, documents and other evidence pertaining to
compliance with the requirements contained in this Agreement, and upon request
shall allow the OOGEDT, or auditors for the OOGEDT, including the State Auditor
for the State of Texas, to inspect, audit, copy, or abstract, all of its books,
records, papers, or other documents relevant to the Award. The Company shall use
GAAP in the maintenance of such books and records, and shall retain or cause to
be retained all of such books, records, documents and other evidence for a
period of seven (7) years from and after the later of (A) the date that this
Agreement is terminated or this Agreement’s term expires and (B) unless the
Right to Purchase under the Unit (as it may be amended hereunder) expires
without having been exercised, the date on which the OOGEDT fully divested all
rights and ownership of all stock that was issued upon the OOGEDT’s exercise of
its Right to Purchase under the Unit.
Section 5.03 Unit Records/Information. If at any point following the execution
and issuance of the Unit the OOGEDT becomes obligated to file disclosure reports
with the SEC pursuant to Section 13 or Section 16 of the Securities Exchange Act
of 1934, as amended, by virtue of the OOGEDT holding the Unit or securities
issuable upon exercise of the Right to Purchase under the Unit, the Company
agrees to provide any and all information reasonably necessary to assist the
OOGEDT in making any such timely filings with the SEC.
Section 5.04 Certification Relating to Undocumented Workers. By execution of
this Agreement, the Company, including any business, branch, division, and
department of the Company, certifies that it does not currently employ any
undocumented worker (as defined in Texas Government Code Section 2264.001(4))
and that the Company shall not knowingly employ an undocumented worker
hereafter.
Section 5.05 Compliance Verification Reporting. Each year throughout the term of
this Agreement, on each anniversary of the Effective Date, the Company shall
deliver to the OOGEDT a compliance verification report signed by a duly
authorized representative of the Company that shall verify the Company’s
compliance with each of the Company’s agreements, covenants and obligations
under this Agreement (each, a “Compliance Verification”). Further, the Company
shall provide the OOGEDT reasonable access to the Company’s annual financial
reports. In addition to each annual Compliance Verification, the Company shall
also provide the OOGEDT a Compliance Verification on the earlier of (i) six
(6) months after the Effective Date and (ii) the date on which the Company makes
a request to the OOGEDT for disbursement of an Additional Amount. Each
Compliance Verification that has become due shall be submitted prior to the
Company receiving any Additional Amounts. All Compliance Verifications shall be
in a form reasonably satisfactory to the OOGEDT and shall include appropriate
back-up data.
Texas Emerging Technology Fund Award and Security Agreement

 

- 14 -



--------------------------------------------------------------------------------



 



Execution Copy
Section 5.06 Liability. In no event shall either party be liable to the other
party for any indirect, special, punitive, exemplary, incidental or
consequential damages. This limitation shall apply regardless of whether or not
the other party has been advised of the possibility of such damages.
Section 5.07 Indemnification by the Company and Hold Harmless. The Company
agrees to indemnify and hold the OOGEDT, the maker of the Award, and its agents,
officers, employees and assigns harmless for any and all losses, claims, suits,
actions, and liability, including any litigation costs, that arise from any act
or omission of the Company or any of its officers, and employees, agents,
contractors, assignees, and affiliates relating to the project for which the
Award is made regardless of whether the act or omission is related to job
creation or other stated purpose of the Award.
Section 5.08 EXPRESS NEGLIGENCE. THE INDEMNITY SET FORTH IN THIS AGREEMENT IS
INTENDED TO BE ENFORCEABLE AGAINST THE COMPANY AND ITS SUCCESSORS AND ASSIGNS IN
ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE HEREOF NOTWITHSTANDING TEXAS’
EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE NEGLIGENCE (WHETHER SOLE, CONCURRENT,
ACTIVE OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF THE OOGEDT AND/OR ITS
AGENTS, OFFICERS, EMPLOYEES AND ASSIGNS.
Section 5.09 Relationship of the Parties. The parties shall perform their
respective obligations under this Agreement as independent contractors and not
as agents, employees, partners, joint venturers, or representatives of the other
party. Neither party shall be permitted or empowered to make representations or
commitments that bind the other party. The Company is not a “governmental body”
by virtue of this Agreement or the use of the Award under the Texas Emerging
Technology Fund, any other funding, the issuance of the Unit or the issuance of
capital stock upon exercise of the Right to Purchase under the Unit.
Section 5.10 Binding Effect and Assignment. The Company may not assign this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the OOGEDT. The OOGEDT may assign this Agreement and any of
its rights or obligations hereunder without the consent of the Company. Subject
to the foregoing, this Agreement and all terms, provisions and obligations set
forth herein shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns and all other state agencies and any
other agencies, departments, divisions, governmental entities, public
corporations and other entities that shall be successors to each of the parties
or that shall succeed to or become obligated to perform or become bound by any
of the covenants, agreements or obligations hereunder of each of the parties
hereto.
Texas Emerging Technology Fund Award and Security Agreement

 

- 15 -



--------------------------------------------------------------------------------



 



Execution Copy
Section 5.11 Waiver. Neither the failure by the Company or the OOGEDT, in any
one or more instances to insist upon the complete and total observance or
performance of any term or provision hereof, nor the failure of the Company or
the OOGEDT to exercise any right, privilege, or remedy conferred hereunder or
afforded by law shall be construed as waiving any breach of such term,
provision, or the right to exercise such right, privilege, or remedy thereafter.
In addition, no delay on the part of either the Company or the OOGEDT, in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy preclude other or
further exercise thereof or the exercise of any other right or remedy.
Section 5.12 Entire Agreement. This Agreement, the Unit and the other documents
referred to and incorporated herein by reference embody the entire agreement
between the Company and the OOGEDT, and there are no other agreements, either
oral or written, between the Company and the OOGEDT on the subject matter
hereof. This Agreement may be amended, modified and supplemented only by written
agreement between the parties hereto.
Section 5.13 Applicable Law and Venue. This Agreement is made and entered into
in the State of Texas, and this Agreement and all disputes arising out of or
relating thereto shall be governed by the laws of the State of Texas, without
regard to any otherwise applicable conflict of law rules or requirements.
The Company agrees that any action, suit, litigation or other proceeding
(collectively “litigation”) arising out of or in any way relating to this
Agreement, or the matters referred to therein, shall be commenced exclusively in
the Travis County District Court or the United States District Court for the
Western District of Texas, Austin Division, and hereby irrevocably and
unconditionally consents to the exclusive jurisdiction of those courts for the
purpose of prosecuting and/or defending such litigation. The Company hereby
waives and agrees not to assert by way of motion, as a defense, or otherwise, in
any suit, action or proceeding, any claim that (A) the Company is not personally
subject to the jurisdiction of the above-named courts, (B) the suit, action or
proceeding is brought in an inconvenient forum or (C) the venue of the suit,
action or proceeding is improper.
Section 5.14 Dispute Resolution.
A. Informal Meetings. The parties’ representatives shall meet as needed to
implement the terms of this Agreement and shall make a good faith attempt to
informally resolve any disputes.
B. Non-binding Mediation. Except to prevent irreparable harm for which there is
no adequate remedy at law, neither party shall file suit to enforce this
Agreement without first submitting the dispute to confidential, non-binding
mediation before a mediator mutually agreed upon by the parties.
Section 5.15 Publicity. The parties agree to cooperate fully to coordinate with
each other in connection with all press releases and publications regarding this
Agreement. The Company shall not issue any press releases or other publicity
regarding this Agreement or the Award without the prior written consent of
OOGEDT.
Texas Emerging Technology Fund Award and Security Agreement

 

- 16 -



--------------------------------------------------------------------------------



 



Execution Copy
Section 5.16 No Waiver of Sovereign Immunity. Nothing in this Agreement may be
construed to be a waiver of the sovereign immunity of the OOGEDT to suit.
Section 5.17 Severability. If any provision of this Agreement is finally judged
by any court to be invalid, then the remaining provisions shall remain in full
force and effect and they shall be interpreted, performed, and enforced as if
the invalid provision did not appear herein.
Section 5.18 Survival of Promises. Notwithstanding any expiration, termination
or cancellation of this Agreement, the rights and obligations pertaining to
payment or repayment of funds confidentiality, disclaimers and limitation of
liability, indemnification, and any other provision implying survivability shall
remain in effect after this Agreement ends.
Section 5.19 Force Majeure. Except for the obligation to make payments under
this Agreement and the Unit when due and indemnification obligations arising
hereunder, neither party shall be required to perform any obligation under this
Agreement or be liable or responsible for any loss or damage resulting from its
failure to perform so long as performance is delayed by force majeure or acts of
God, including but not limited to strikes, lockouts or labor shortages, embargo,
riot, war, revolution, terrorism, rebellion, insurrection, flood, natural
disaster, or interruption of utilities from external causes.
Section 5.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall together constitute one and the same instrument.
Section 5.21 Notices. All notices, requests, demands and other communications
shall be in writing and shall be deemed given and received (A) on the date of
delivery when delivered by hand, (B) on the following business day when sent by
confirmed simultaneous telecopy, (C) on the following business day when sent by
receipted overnight courier or (D) three (3) business days after deposit in the
United States Mail when mailed by registered or certified mail, return receipt
requested, first class postage prepaid, as follows:
If to the OOGEDT to:
Financial Services
ETF Compliance
PO Box 12878
Austin, TX 78711-2878
Email: ETF.Compliance@governor.state.tx.us
with a concurrent copy to:
ATTN: Emerging Technology Fund Award Program
General Counsel
Office of the Governor
P.O Box 12428
Austin, Texas 78711
Phone: 512-463-1788
Fax: 512-463-1932
Texas Emerging Technology Fund Award and Security Agreement

 

- 17 -



--------------------------------------------------------------------------------



 



Execution Copy
If to Company to:
John Porter
Chief Executive Officer
First Detect
401 Congress Avenue, Suite 1650
Austin, Texas 78701
Phone: (512) 485-9530
Fax: (512) 485-9531
provided, however, that if any party shall have designated a different address
by written notice to the other party, then to the last address so designated.
Section 5.22 Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. The parties acknowledge
that each party and its counsel have reviewed this Agreement and that any rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this
Agreement. Whenever used herein, the terms “include,” “includes” and “including”
shall be deemed to be followed by the phrase, “without limitation,”.
Section 5.23 Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.
Section 5.24 Schedules and Exhibits. The schedules and exhibits referred to
herein and required to be delivered pursuant to the terms hereof are hereby
incorporated fully herein by this reference.
Section 5.25 Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday in the State
of Texas, then such action may be taken or such right may be exercised on the
next succeeding day not a legal holiday in the State of Texas.
Section 5.26 Additional Requirements. The Company and the OOGEDT agree to comply
with the following additional requirements.
(If there are no additional requirements then insert the word “NONE”.)
NONE.
(THE REMAINING PORTION OF THIS PAGE WAS INTENTIONALLY LEFT BLANK)
Texas Emerging Technology Fund Award and Security Agreement

 

- 18 -



--------------------------------------------------------------------------------



 



Execution Copy
IN TESTIMONY HEREOF, the Company and the OOGEDT have executed this Texas
Emerging Technology Fund Award and Security Agreement on the day and date
indicated immediately below their respective signatures.

             
The State of Texas
      1st Detect Corporation    
 
           
 
           
Raymond C. Sullivan
      John Porter    
Chief of Staff
      Chief Executive Officer    
Office of the Governor
           
 
           
 
           
Date
      Date    

Texas Emerging Technology Fund Award and Security Agreement

 

- 19 -



--------------------------------------------------------------------------------



 



Execution Copy
Exhibits and Schedules

         
Exhibits
       
 
       
Exhibit A
  —   Approval Letter from Governor, Lieutenant Governor and Speaker
Exhibit B
  —   Investment Unit
Exhibit C
  —   Milestones
Exhibit D
  —   Form of Unit Amendment
 
       
Schedules
       
 
       
Schedule 2.06(G)
  —   Title to Assets
Schedule 2.06(H)
  —   Related Party Transaction
Schedule 2.06(J)
  —   Subsidiaries
Schedule 2.06(K)
  —   Organizational Information
Schedule 4.09
  —   Financing Statements

Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Exhibit A
Letter from Governor, Lieutenant Governor and Speaker Approving Award to the
Company from the Texas Emerging Technology Fund
See attached.
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Exhibit B
Investment Unit
See attached.
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Exhibit C
Milestones

  1.  
Optimize ion trap architecture.

  •  
Show that the mass range is greater than 50 — 400 Atomic Mass Units (“amu”).
    •  
Show that the resolution (Full Width Half Mass) is less than 1 amu.

  2.  
Demonstrate prototype microntroller board.

  •  
Show that on-board microcontroller can control Mass Spectrometer (“MS”).
    •  
MS can operate independent of laptop and generate spectra.

  3.  
Demonstrate device control software.

  •  
Show that user can input all parameters to control mass specifications.

  •  
Voltages (trap, detector).
    •  
Timing points.
    •  
End cap tickle frequency.

  •  
Show that instrument responds to user inputs.

  4.  
Demonstrate detector amplifier.

  •  
Show spectrum with S/N of greater than 10 using internal amplifier.

  5.  
Build and demonstrate prototype ion trap.

  •  
Demonstrate instrument in portable enclosure that meets specs above.

  6.  
Demonstrate calibration hardware.

  •  
Show that when instrument is calibrated (startup or user controlled) a spectra
for PFTBA (or given calibrant gas) is shown on instrument.

Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Exhibit D
Form of Unit Amendment
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 2.06(G)
Title to Property
None.
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 2.06(H)
Related Party Transactions
None
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 2.06(J)
Subsidiaries
[If applicable, this schedule shall be added after the Effective Date as a
supplemental schedule pursuant to Section 2.06(J).]
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 2.06(K)
Organizational Information
State of Incorporation: Delaware
Legal Name: 1st Detect Corporation
State of Executive Offices: Texas
Texas Emerging Technology Fund Award and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 4.09
Financing Statements
None
Texas Emerging Technology Fund Award and Security Agreement

 

 